DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicants arguments and claim amendments received on 08/02/2022 are entered into the file. Currently, claims 1, 10 and 13 are amended; claim 5 is cancelled; claims 10-12 are withdrawn; resulting in claims 1-4, 6-9 and 13 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the limitations reciting “a first first curve includes…” in line 17, “a second first curve includes…” in line 19, “a first second curve includes…” in line 25, and “a second second curve includes…” in line 27 are indefinite. The language is confusing, specifically relating to “a first first curve” and “a second second curve”. 
It appears that the claim is attempting to define two different single curves in the plurality of first curves and two different single curves in the plurality of second curves. To make the claim language clearer, it is suggested that the phrase be amended to recite “a first curve from the plurality of first curves”, “a second curve from the plurality of first curves”, “a first curve from the plurality of second curves” and “a second curve from the plurality of second curves”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 6, 7, 8, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over “Highlander Pattern” by Kryptek, web page https://kryptek.com/kryptek-camo-patterns, 9 pages, March 4, 2013 retrieved from Internet Archive Wayback Machine << https://web.archive.org/web/20130304045339/http://www.kryptek.com:80/kryptek-camo-patterns/>>, hereafter referred to as “Highlander”.
Regarding claims 1, 2, 3, 6, 7 and 8, Highlander teaches a camouflage pattern used for hunting gear, such as clothing, tent, backpack, etc., comprising a bi-level layering of a background pattern with transitional shading and a geometric foreground pattern to create a three-dimensional effect to ensure concealment at both close and long ranges. The camouflage pattern of Kryptek comprises a combination of a background camouflage print comprised of six colors (between 2 and 15 colors; between 3 and 6 colors) including dark brown, dark green, light brown, light green, tan (khaki) and white, wherein the colors are in the form of blotches, and a mesh like pattern comprised of a plurality of non-intersecting first curves and a plurality of non-intersecting second curves, such that each first curve intersects each second curve as shown by the image from the reference reproduced below. 

    PNG
    media_image1.png
    406
    371
    media_image1.png
    Greyscale

A close up of the bottom central area of the pattern taught by Kryptek is shown below, wherein the section within the circle is annotated to show the features of the claimed invention. While only one section of Kryptek is being referenced, various portions of the camouflage pattern can read on the claimed invention. 

    PNG
    media_image2.png
    485
    657
    media_image2.png
    Greyscale

The plurality of annotated lines oriented in the horizontal direction correspond to the non-intersecting first curves and the plurality of annotated lines oriented in the vertical direction correspond to the non-intersecting second curves, and as shown, each of the first curves intersects with each of the second curves. 
The limitations reciting “each of the plurality of non-intersecting first curves includes at least three points that satisfy a respective first equation that defines a respective one of a plurality of first polynomials, wherein a first non-intersecting first curve includes at least three points that satisfy a first second degree equation defining a first second-degree polynomial and a second non-intersecting first curve includes at least three points that satisfy a first third degree equation defining a first third-degree polynomial; and each of the plurality of non-intersecting second curves includes at least three points that satisfy a respective second equation defining a respective one of a plurality of second polynomials, wherein a first non-intersecting second curve includes at least three points that satisfy a second second-degree equation defining a second second-degree polynomial and a second non-intersecting second curve includes at least three points that satisfy a second third-degree equation defining a second third-degree polynomial” is interpreted to mean that the curves comprise three points that satisfy a polynomial equation related to a second degree polynomial and three points that satisfy a polynomial equation related to a third degree polynomial, and not that the curves themselves are required to have the shapes of a second degree polynomial and a third degree polynomial. 
While these features are not expressly stated by Kryptek, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the non-intersecting first curves and the non-intersecting second curves of the mesh-like line pattern taught by Kryptek would each contain at least one curve that includes at least three point points at any given place on the curves that are capable of satisfying a second degree equation defining a second degree polynomial and at least one curve that includes at least three points at any given place on the curves that are capable of satisfying a third degree equation defining a third degree polynomial as recited by the present claims as the curves of Kryptek are shown as having different shapes. 
Regarding claim 4, Kryptek teaches all the limitations of claim 1 above, and while the reference does not expressly teach that the plurality of non-intersecting first curves comprise three points that satisfy a polynomial equation related to a second degree polynomial and three points that satisfy a polynomial equation related to a third degree polynomial wherein the equations are chosen from those equations recited by claim 4, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. Kryptek teaches a mesh-like pattern comprised of a plurality of non-intersecting first curves and a plurality of non-intersecting second curves, wherein each curve of the plurality of first curves intersects with each curve of the plurality of second curves. The objective of the camouflage pattern taught by Kryptek is directed to a camouflage pattern used for hunting gear, such as clothing, tent, backpack, etc., comprising a bi-level layering of a background pattern with transitional shading and a geometric foreground pattern to create a three-dimensional effect to ensure concealment at both close and long ranges. It would have been obvious to one of ordinary skill in the art based upon the desired overall three dimensional effect to modify the plurality of non-intersecting first curves and a plurality of non-intersecting second curves to include points that satisfy at least one of the claimed second-degree polynomial equations and at least one of the third-degree polynomial equations recited by claim 4 to further enhance the overall three dimensional effects of the resultant camouflage based upon the desired concealment within the intended environment.
Regarding claim 9, Kryptek teaches all the limitations of claim 8 above, and further teaches, as shown by the images of the reference, that the mesh-like pattern comprises at least one color selected from the plurality of colors of the background camouflage pattern. 
Regrading claim 13, Highlander teaches a camouflage pattern used for hunting gear, such as clothing, tent, backpack, etc., comprising a bi-level layering of a background pattern with transitional shading and a geometric foreground pattern to create a three-dimensional effect to ensure concealment at both close and long ranges. The camouflage pattern of Kryptek comprises a combination of a background camouflage print comprised of six colors (between 2 and 15 colors; between 3 and 6 colors) including dark brown, dark green, light brown, light green, tan (khaki) and white, wherein the colors are in the form of blotches, and a mesh like pattern comprised of a plurality of non-intersecting first curves and a plurality of non-intersecting second curves, such that each first curve intersects each second curve as shown by the image from the reference reproduced below. 

    PNG
    media_image1.png
    406
    371
    media_image1.png
    Greyscale

A close up of the bottom central area of the pattern taught by Kryptek is shown below, wherein the section within the circle is annotated to show the features of the claimed invention. While only one section of Kryptek is being referenced, various portions of the camouflage pattern can read on the claimed invention. 

    PNG
    media_image2.png
    485
    657
    media_image2.png
    Greyscale

The plurality of annotated lines oriented in the horizontal direction correspond to the first curves and the plurality of annotated lines oriented in the vertical direction correspond to the second curves, and as shown, each of the first curves intersects with each of the second curves. The plurality of first curves and plurality of second curves form a plurality of shapes as shown in the annotated figure above, wherein first and second sides of the shapes are defined by the first curves and second and fourth sides of the shape are defined by the second curves.
The limitations reciting “each of the plurality of first curves is defined by a respective one of a plurality of first polynomials, wherein a first first curve includes a first second-degree polynomial and a second first curve includes a first third-degree polynomial; and each of the plurality of second curves is defined by a respective one of a plurality of second polynomials, wherein a first second curve includes second-degree polynomial and a second second curve includes a second third-degree polynomial” are not expressly stated by Kryptek, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the non-intersecting first curves and the non-intersecting second curves of the mesh-like line pattern taught by Kryptek would contains curves that include a second degree and a third degree polynomial as recited by the present claims to further enhance the overall three dimensional effects of the resultant camouflage based upon the desired concealment within the intended environment. 

Response to Arguments
Response-Claim Objections
The previous objections to claims 1 and 10-12 are overcome by Applicants amendments to the claims in the response filed 08/02/2022. Claims 10-12 were amended to have the proper status identifiers and claim 1 was amended to remove the word “a” in line 11.

Response-Claim Rejections - 35 USC § 112
The previous rejection of claim 13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement appears to be overcome by Applicants amendments to the claim in the response filed 08/02/2022.
In light of the amendments, new rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are made in the office action above. 


Response-Claim Rejections - 35 USC § 103
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive.
The Applicant argues on pages 13-14 that Kryptek does not teach the newly added amendment to claim 1 wherein the three points of the curves are said to “satisfy an equation defining” the polynomial, and that it would not have been an obvious modification. This argument is not persuasive. 
The language of independent claim 1 requires that the at least three points are “satisfy a respective first (second) equation that defines a respective one of a plurality of first (second) polynomials” or “satisfy a first (second) second degree equation defining a first (second) second-degree polynomial” and does not require that the entirety of the curves themselves are required to have the shapes of a second degree polynomial and a third degree polynomial. The Applicants arguments imply that the phrase “satisfy an equation defining” a second or third degree polynomial recites a specific structure regarding the claimed curves, but does not elaborate on what the structure is and how it is different from the prior art. 
 A second degree polynomial has a shape of a parabola shown below (image from https://en.wikipedia.org/wiki/Quadratic_function) :

    PNG
    media_image3.png
    235
    246
    media_image3.png
    Greyscale


A third degree polynomial has a shape as shown below (image from https://en.wikipedia.org/wiki/Cubic_function) :

    PNG
    media_image4.png
    225
    226
    media_image4.png
    Greyscale
S
One of ordinary skill in the art, when observing the graphs above, would see that both the second and third degree polynomials have curved shapes, wherein the third degree polynomial is symmetrical about its inflection point. It is noted that the claim limitations do not require the curves of the instant invention have the exact shapes of a second degree or a third degree polynomial, but simply that the curves comprise at least three points able to satisfy a polynomial equation related to a second degree or a third degree polynomial. 
In looking at the annotated picture of the Kryptek reference used in the above office action, and reproduced below for reference, one of ordinary skill in the art would recognize similar shapes in the curves of the camouflage taught by Kryptek to the shapes of the second and third degree polynomial curves shown above. It would be obvious to one of ordinary skill in the art, in comparing the curves of the camouflage of Kryptek to the curves in the graphs of the second and third degree polynomials above, that the curves of Kryptek could contain at least three points capable of satisfying an equation related to a second or third degree polynomial as presently recited by claim 1. 

    PNG
    media_image2.png
    485
    657
    media_image2.png
    Greyscale
S
In looking at the annotated image of Kryptek above, one of ordinary skill in the art would recognize a parabolic shape within the curves as well as a cubic shape, similar to those shown above with respect to the second and third degree polynomials. The phrase “satisfy an equation defining” a second or third degree polynomial means any three points are associated or related to a second-degree or third-degree polynomial. Given the similarities in shapes of the curves lines in the camouflage pattern taught by Kryptek and the graphs shown above for the second-degree or third-degree polynomial, it is maintained that one of ordinary skill in the art would recognize that the curves in the camouflage taught by Kryptek would include at least three point points at any given place on the curves that are capable of satisfying an equation related with a second degree and a third degree polynomial as recited by the present claims.
Regarding claim 4, the Applicant argues on pages 14-15 that there would be no reason for one of ordinary skill in the art to generate curves containing points associated with any of the claimed polynomials. This argument is not persuasive for the same reasons presented above with respect to claim 1. The phrase “satisfy an equation defining” a second or third degree polynomial means any three points are capable of satisfying an equation related with a second-degree or third-degree polynomial. It is maintained that it would have been obvious to one of ordinary skill in the art based upon the desired overall three dimensional effect of the mesh-like pattern in the camouflage taught by Kryptek to modify the plurality of non-intersecting first curves and a plurality of non-intersecting second curves to include at least points associated with the claimed polynomials to further enhance the overall three dimensional effects of the resultant camouflage based upon the desired concealment within the intended environment.
The Applicant argues on page 17 that Kryptek does not disclose or suggest the limitations of amended claim 13, however, this argument is not persuasive.
As stated in the rejection above, Kryptek teaches a camouflage pattern comprising a plurality of curves. In the annotated figure above, the camouflage pattern is shown to have a plurality of annotated lines oriented in the horizontal direction corresponding to the first curves and the plurality of annotated lines oriented in the vertical direction corresponding to the second curves. Each of the first curves intersects with each of the second curves. The plurality of first curves and plurality of second curves form a plurality of shapes as shown in the annotated figure above, wherein first and second sides of the shapes are defined by the first curves and second and fourth sides of the shape are defined by the second curves.
While Kryptek not expressly teach that the curves are defined by a plurality of polynomials including a second-degree polynomial and a third-degree polynomial, it is maintained that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the non-intersecting first curves and the non-intersecting second curves of the mesh-like line pattern taught by Kryptek would contains curves that include a second degree and a third degree polynomial as recited by the present claims to further enhance the overall three dimensional effects of the resultant camouflage based upon the desired concealment within the intended environment. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785